Case 3:18-cv-14563-BRM-TJB Document 18-2 Filed 12/17/18 Page 1 of 3 PageID: 348




                           Exhibit B
Case 3:18-cv-14563-BRM-TJB Document 18-2 Filed 12/17/18 Page 2 of 3 PageID: 349




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


    NEW  JERSEY   COALITION     OF
    AUTOMOTIVE RETAILERS, INC.,

                         Plaintiff,
                                                Case No. 3:18-cv-14563-BRM-TJB
                    v.

    MAZDA MOTOR OF AMERICA, INC.

                         Defendant.


                             DECLARATION OF Glenn Ellis

         I, Glenn Ellis, declare:

         1.     I am the owner and dealer principal of Mazda of Lodi. I have personal

   knowledge of the facts stated herein.

         2.     Mazda of Lodi is a Mazda dealership located at 130 Rout 46 East, Lodi,

   NJ 07644. I have owned Mazda of Lodi since March 2, 2006.

         3.     Mazda ofLodi is a member of the New Jersey Coalition of Automotive

   Retailers, Inc. ("NJ CAR"). Mazda of Lodi has been a member of NJ CAR for as

   long as I have owned the dealership/since March 2006.

         4.     I understand that Mazda Motor of America, Inc. d/b/a Mazda North

   American Operations ("Mazda") has a dealer support program known as the "Mazda

   Brand Experience Program 2.0 ("MBEP").
Case 3:18-cv-14563-BRM-TJB Document 18-2 Filed 12/17/18 Page 3 of 3 PageID: 350




           5.    Mazda of Lodi has participated in the MBEP since its inception in July

   2018.

           6.    I do not believe that Mazda of Lodi has been harmed by its participation

   in the MBEP.

           7.    I understand that NJ CAR has filed a lawsuit against Mazda seeking a

   ruling that it is unlawful for Mazda to implement the MBEP in New Jersey (the

   "Action").

           8.    I did not direct NJCar to file the Action.

           9.    I believe that the Action is contrary to the interests of my dealership,

   and I cannot support it. If the MBEP is declared unlawful, Mazda of Lodi will be

   harmed because (among other things) it will no longer be able to recover the costs it

   incurred to comply with the MBEP criteria through future MBEP bonus payments.

           I declare under penalty of perjury that the foregoing is true and correct.

   Executed in Lodi, New Jersey on Decembe 12-, 2018.




                                                   Glenn Ellis




                                              2
